Exhibit 10.2

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of December 5, 2012, by and between OXFORD
FINANCE LLC (in its individual capacity as Collateral Agent, “Collateral
Agent”), the Lenders party to the Loan Agreement, and CADENCE PHARMACEUTICALS,
INC., a Delaware corporation (“Borrower”).

RECITALS

A. Collateral Agent, Lenders and Borrower have entered into that certain Second
Amended and Restated Loan and Security Agreement dated as of December 22, 2011
(as the same may from time to time be amended, modified, supplemented or
restated, collectively, the “Loan Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C. Borrower has requested that Collateral Agent and Lenders amend the Loan
Agreement to make certain revisions to the Loan Agreement as more fully set
forth herein.

D. Collateral Agent and Lenders have agreed to so amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.2(b) (Interest Rate). Section 2.2(b)(i) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(i) Growth Capital Advances. As of the Effective Date and subject to
Section 2.2(b)(ii), the outstanding principal amount of the Growth Capital
Advances shall accrue interest at a per annum rate equal to the Basic Rate,
which interest shall be payable monthly in accordance with Section 2.2(a).
Interest shall accrue on the Growth Capital Advances for the day on which the
Growth Capital Advance is made, and shall accrue on the Growth Capital Advance,
or any portion thereof, for the day on which the Growth Capital Advance or such
portion is paid. Interest is computed on the basis of a 360 day year of twelve
30-day months.”

2.2 Section 6.12 (Financial Covenant). A new Section 6.12 of the Loan Agreement
is hereby added immediately following Section 6.11 of the Loan Agreement, such
new Section 6.12 to read as follows:

“6.12 Financial Covenant. Borrower shall maintain, at all times, reported in
accordance with Section 6.2, in each case, for the immediately preceding
calendar quarter:

 

  (a) Minimum Revenue. Consolidated product revenue of at least Twelve Million
Five Hundred Thousand Dollars ($12,500,000.00) in the aggregate per calendar
quarter.”



--------------------------------------------------------------------------------

2.3 Section 8.2 (Covenant Default). Section 8.2(a) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“(a) If Borrower fails to perform any obligation under Sections 6.2, 6.6, 6.7 or
6.12 or violates any of the covenants contained in Section 7 of this Agreement,
or”

2.4 Section 12.10 (Confidentiality). Section 12.10 of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“12.10 Confidentiality. In handling any confidential information of Borrower,
the Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) subject to the terms and conditions of this Agreement, to the
Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or in connection
with a Lender’s own financing or securitization transactions and upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; (b) to prospective transferees
(other than those identified in (a) above) or purchasers of any interest in the
Credit Extensions (provided, however, the Lenders and Collateral Agent shall,
except upon the occurrence and during the continuance of an Event of Default,
obtain such prospective transferee’s or purchaser’s agreement to be bound by the
terms of this provision or to confidentiality and non-disclosure terms which are
no less restrictive than those contained herein); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent reasonably considers appropriate in exercising remedies
under the Loan Documents; and (f) to third party service providers of the
Lenders and/or Collateral Agent so long as such service providers have executed
a confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information.
Subject to the limitations set forth in the first sentence of this
Section 12.10, Collateral Agent and the Lenders may also use confidential
information for any purpose, including, without limitation, for the development
of client databases, reporting purposes, and market analysis. The provisions of
the immediately preceding sentence shall survive the termination of this
Agreement. The agreements provided under this Section 12.10 supersede all prior
agreements, understanding, representations, warranties, and negotiations between
the parties about the subject matter of this Section 12.10.”

2.5 Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added to or amended in Section 13.1 of the Loan Agreement
as follows:

“Basic Rate” is, (x) prior to the First Amendment Date, the fixed per annum rate
of interest (based on a year of 360 days) equal to ten and ninety-nine one
hundredths of one percent (10.99%); (y) from and after the First Amendment Date,
the fixed per annum rate of interest (based on a year of 360 days) equal to ten
and nine thousand five hundred forty-five ten thousandths of one percent
(10.9545%).

 

2



--------------------------------------------------------------------------------

“First Amendment Date” means December 5, 2012.

“Growth Capital Amortization Date” means January 1, 2014.

“Growth Capital Interest Only Period” means the period of time commencing on the
Additional Growth Capital Funding Date and continuing through and including
December 31, 2013.

“Growth Capital Maturity Date” is the earliest of (i) June 1, 2016, or (ii) the
occurrence of an Event of Default and acceleration of the Obligations as a
consequence thereof.

“Prepayment Fee” shall be, for each Growth Capital Advance, an amount equal to:
(i) if the prepayment date is on or before the two year anniversary after the
First Amendment Date, three percent (3.0%) of the outstanding principal balance
as of the prepayment date, and (ii) if the prepayment date is more than two
years after the First Amendment Date, two percent (2.0%) of the outstanding
principal balance as of the prepayment date.

“Warrants” means, collectively, (i) the GECC Warrant, the Oxford Warrant and the
SVB Warrant, (ii) all other warrants to purchase stock previously issued by
Borrower to any Lender or any Lender’s affiliate, and (iii) the warrants to
purchase stock issued by Borrower to Oxford, GECC and SVB (or any of their
affiliates, as applicable), respectively, on the First Amendment Date.

2.6 Exhibit C (Compliance Certificate) to the Loan Agreement hereby is replaced
in its entirety with Exhibit C attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b), no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment,
issue the Warrants to be issued on the First Amendment Date, and to perform its
obligations under the Loan Agreement, as amended by this Amendment;

4.3 The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the First Amendment Date are true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

 

3



--------------------------------------------------------------------------------

4.4 The execution and delivery by Borrower of this Amendment and the Warrants to
be issued on the First Amendment Date, and the performance by Borrower of its
obligations under the Loan Agreement, as amended by this Amendment, and such
Warrants, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the Warrants to
be issued on the First Amendment Date, and the performance by Borrower of its
obligations under the Loan Agreement, as amended by this Amendment, and such
Warrants, do not and will not contravene (a) any law or regulation binding on or
affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the Warrants to
be issued on the First Amendment Date, and the performance by Borrower of its
obligations under the Loan Agreement, as amended by this Amendment, and such
Warrants, do not require any order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Reaffirmation of Existing Growth Capital Advances. As of the First Amendment
Date, under the Loan Agreement (prior to giving effect to this Amendment), there
are existing loans outstanding in the aggregate principal amount of Thirty
Million Dollars and 00/100 ($30,000,000.00) (collectively, the “Existing Growth
Capital Advances”), and accrued but unpaid interest thereon in an aggregate
amount equal to Thirty-Six Thousand Six Hundred Thirty-Three Dollars and 34/100
($36,633.34). For the avoidance of doubt, (a) Oxford’s portion of the Existing
Growth Capital Advances is Fifteen Million Dollars and 00/100 ($15,000,000.00)
and Oxford’s portion of the accrued interest through and including the date
immediately prior to the First Amendment Date is Eighteen Thousand Three Hundred
Sixteen Dollars and 67/100 ($18,316.67), (b) SVB’s portion of the Existing
Growth Capital Advances is Five Million Four Hundred Ninety-Nine Thousand
Dollars and 00/100 ($5,499,000.00) and SVB’s portion of accrued interest through
and including the date immediately prior to the First Amendment Date is Six
Thousand Seven Hundred Fourteen Dollars and 89/100 ($6,714.89) and (c) GECC’s
portion of the Existing Growth Capital Advances is Nine Million Five Hundred One
Thousand Dollars and 00/100 ($9,501,000.00) and GECC’s portion of accrued
interest through and including the date immediately prior to the First Amendment
Date is Eleven Thousand Six Hundred One Dollars and 78/100 ($11,601.78).

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Collateral Agent and Lenders of this Amendment by each
party hereto; (b) the due execution and delivery to (i) Collateral Agent and
Lenders of an updated Corporate Closing Certificate and (ii) each Lender of a
Warrant (or, in the case of Oxford, Warrants) to Purchase Stock, in each case,
duly executed by Borrower, in form and content acceptable to the applicable
Lender; (c) Collateral Agent’s receipt of the Closing Letter, in the form
attached hereto as Exhibit B-2, duly executed by Borrower; and (d) Borrower’s
payment of (x) the accrued portion of the Growth Capital Final Payment due under
the Loan Agreement (as in effect prior to the date of this Amendment), through
December 5, 2012, in the amount of Seven Hundred Fifty-Two Thousand Three
Hundred Four Dollars and 03/100 ($752,304.03) (for the avoidance of doubt,
collection of the accrued portion of the Growth Capital Final Payment under this
clause (x) shall not be deducted from the amount of the full Growth Capital
Final Payment which will become due pursuant to Section 2.2(c) of the Loan
Agreement (whether on the Growth Capital Maturity Date, as modified by this
Amendment, or upon any prepayment or acceleration of the Growth Capital
Advances)); and (y) all Lender Expenses incurred through the date of this
Amendment.

[Balance of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT:       BORROWER:

OXFORD FINANCE LLC

      CADENCE PHARMACEUTICALS, INC.

By:

 

/s/ Mark Davis

      By:   

/s/ William R. LaRue

Name:

 

Mark Davis

      Name:   

William R. LaRue

Title:

 

Vice President — Finance, Secretary & Treasurer

      Title:   

SVP & Chief Financial Officer

LENDERS:

        

OXFORD FINANCE FUNDING TRUST 2012-1

        

By: Oxford Finance LLC, as servicer

        

By:

 

/s/ Mark Davis

        

Name:

 

Mark Davis

        

Title:

 

Vice President — Finance, Secretary & Treasurer

        

SILICON VALLEY BANK

        

By:

 

/s/ Kevin Wallace

        

Name:

 

Kevin Wallace

        

Title:

 

Relationship Manager

        

GENERAL ELECTRIC CAPITAL CORPORATION

        

By:

 

/s/ Peter Gibson

        

Name:

 

Peter Gibson

        

Title:

 

Duly Authorized Signatory

        



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Closing Letter – for execution concurrently with First Amendment

[see attached]



--------------------------------------------------------------------------------

CLOSING LETTER

The undersigned, being the duly elected and acting
                                of CADENCE PHARMACEUTICALS, INC., a Delaware
corporation, with offices located at 12481 High Bluff Drive, Suite 200, San
Diego, California 92130 (“Borrower”), does hereby certify to OXFORD FINANCE LLC,
(“Oxford”), as collateral agent (the “Collateral Agent”), and each Lender party
to the Loan Agreement, in connection with that certain Second Amended and
Restated Loan and Security Agreement dated as of December 22, 2011, by and among
Borrower, Collateral Agent and the Lenders (as amended from time to time,
including by that certain First Amendment to Second Amended and Restated Loan
and Security Agreement (the “First Amendment”) dated as of December 5, 2012,
collectively, the “Loan Agreement”; with other capitalized terms used below
having the meanings ascribed thereto in the Loan Agreement) that:

 

  1. The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true, correct and complete in
all material respects on the date hereof; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, correct and complete in
all material respects as of such date.

 

  2. No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.

 

  3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

 

  4. All conditions referred to in Section 7 of the First Amendment to be made
on or about the date hereof have been satisfied.

 

  5. No Material Adverse Change has occurred.

 

  6. The undersigned is a Responsible Officer.

 

  7. The Growth Capital Advance shall hereafter amortize in accordance with the
Amortization Table attached hereto.

 

  8. Borrower shall remit (via wire transfer, pursuant to the wire instructions
below) to each Lender, respectively, the following amounts on the First
Amendment Date:

 

     Amount:  

Oxford:

  

Balance of Final Payment earned through First Amendment Date under Loan
Agreement:

   $                               

 

 

 

Legal Fees and Costs (VLP Law Group LLP):

   $ *      

 

 

 

TOTAL PAYMENT DUE TO OXFORD FROM BORROWER:

   $        

 

 

 

 

* Legal fees and costs are through the First Amendment Date. Legal fees and
costs, payable after the First Amendment Date, to be invoiced and paid
thereafter.



--------------------------------------------------------------------------------

9.

 

     Amount:  

SVB:

  

Balance of Final Payment earned through First Amendment Date under Loan
Agreement:

   $                           

 

 

 

TOTAL PAYMENT DUE TO SVB FROM BORROWER:

   $        

 

 

 

10.

 

     Amount:  

GECC:

  

Balance of Final Payment earned through First Amendment Date under Loan
Agreement:

   $        

 

 

 

Legal Fees and Costs (McGuireWoods LLP):

   $                           

 

 

 

TOTAL PAYMENT DUE TO GECC FROM BORROWER:

   $        

 

 

 

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

 

BORROWER:

 

CADENCE PHARMACEUTICALS, INC.

 

By                                                                 
                                                            

 

Name:                                                                 
                                                     

 

Title:                                                                 
                                                       

 

COLLATERAL AGENT

 

OXFORD FINANCE LLC

 

By                                                                 
                                                            

 

Name:                                                                 
                                                     

 

Title:                                                                 
                                                       

 

LENDERS:

 

OXFORD FINANCE FUNDING TRUST 2012-1

 

By: Oxford Finance LLC, as servicer

 

By:                                                                 
                                                          

 

Name:                                                                 
                                                     

 

Title:                                                                 
                                                       

 

SILICON VALLEY BANK

 

By:                                                                 
                                                          

 

Name:                                                                 
                                                     

 

Title:                                                                 
                                                       

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:                                                                 
                                                          

 

Name:                                                                 
                                                     

 

Title:                                                                 
                                                       

 



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:   OXFORD FINANCE LLC, as Collateral Agent, and each Lender party to the Loan
Agreement FROM:   CADENCE PHARMACEUTICALS, INC.

The undersigned authorized officer of CADENCE PHARMACEUTICALS, INC. hereby
certifies that in accordance with the terms and conditions of the Second Amended
and Restated Loan and Security Agreement between Borrower, Collateral Agent and
Lenders (the “Agreement”),

(i) Borrower is in complete compliance for the period ending
                    with all required covenants except as noted below and

(ii) All representations and warranties of Borrower stated in the Agreement are
true and correct as of the date hereof. Attached are the required documents, if
any, supporting our certification(s). The Officer further certifies that these
are prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistently applied from one period to the next except as explained in
an accompanying letter or footnotes.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

    

Reporting Covenant

  

Requirement

          Complies

1)

   Financial statements    Quarterly within 45 days       Yes    No    N/A

2)

   Annual (CPA Audited) statements    Within 180 days after Fiscal Year End   
   Yes    No    N/A

3)

   Annual Financial Projections/Budget    FYE within 45 days       Yes    No   
N/A

4)

   10-K and 10-Q Filings    Within 5 days after filing with SEC       Yes    No
   N/A

5)

   Total amount of Borrower’s cash and cash equivalents        
$                                

6)

   Total amount of Borrower’s cash and cash equivalents maintained with SVB as
specified in Agreement.    50%      $                           Yes    No    N/A

Deposit and Securities Accounts (Please list all accounts; attach separate sheet
if additional space needed)

 

    

Bank

  

Account Number

   New Account?    Acct Control
Agmt in place?

1)

         Yes    No    Yes    No

2)

         Yes    No    Yes    No

3)

         Yes    No    Yes    No

4)

         Yes    No    Yes    No

5)

         Yes    No    Yes    No

6)

         Yes    No    Yes    No

 

    

Financial Covenant

  

Requirement

   Actual      Complies

1)

   Minimum Product Revenue    $12,500,000.00 per quarter     
$                           Yes    No    N/A



--------------------------------------------------------------------------------

Other Matters

 

Have there been any changes in management?

   Yes      No

Have there been any transfers/sales/disposals/retirement of Collateral or IP?

   Yes      No

Have there been any new or pending claims or causes of action against Borrower?

   Yes      No

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)  

 

 

 

 

 

         LENDERS USE ONLY

 

SIGNATURE

  

 

DATE

                     Received by:              Verified by:                    
                  

 

TITLE

         Date:                            Date:                                 
             Compliance Status   Yes   No                   



--------------------------------------------------------------------------------

CORPORATE CLOSING CERTIFICATE

 

BORROWER:    CADENCE PHARMACEUTICALS, INC.    DATE: December     , 2012 LENDER:
   OXFORD FINANCE LLC, as Collateral Agent, and Lenders   

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws.
Neither such Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Collateral
Agent and Lenders may rely on them until Collateral Agent and Lenders receive
written notice of revocation from Borrower.



--------------------------------------------------------------------------------

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 



Name

  



Title

  



Signature

   Authorized to
Add or Remove
Signatories

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Lender.

Execute Loan Documents. Execute any loan documents Collateral Agent or any
Lender requires.

Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Issue Warrants. Issue warrants for Borrower’s capital stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:                                                                 
                                

Name:                                                                 
                          

Title:                                                                 
                            

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                 of Borrower, hereby certify as to
paragraphs 1 through 5 above, as [print title] of the date set forth above.

 

By:                                                                 
                                

Name:                                                                 
                          

Title:                                                                 
                            